UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION
UNITED STATES OF AMERICA CASE NO. 18-cr-00334-01
VERSUS JUDGE ELIZABETH E. FOOTE

LATERREON DARON MORRISON (01) MAGISTRATE JUDGE HORNSBY

ORDER
The Report and Recommendation of the Magistrate Judge having been considered,
and the parties having waived their objections thereto;
It is hereby ordered, adjudged, and decreed that Defendant’s guilty plea is accepted,

and the court hereby adjudges Defendant guilty of the offense charged in Count | of the

Indictment.
/ THUST DONE AND SIGNED in Shreveport, Louisiana, me day of

ANC [4 , 2020.

 

 
